DETAILED ACTION
	This Office Action, based on application 17/087,100 filed 2 November 2020, is filed in response to applicant’s amendment and remarks filed 19 April 2022.  Claims 1-14 and 21-26 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 19 April 2022 in response to the Office Action mailed 23 March 2022, have been fully considered below.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging the combination of UPADHYAY and ELLSWORTH, cited as pertinent prior art in the Pre-Interview Communication, fail to disclose the limitations of the claims as now presented.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Also, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  The Office presents a new prior art rejection to the claims in view of UPADHYAY and PRAHLAD in response to the new features incorporated into applicant’s amendment to the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 6-11, 14, 21-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over UPADHYAY et al (US PGPub 2017/0124038) in further view of PRAHLAD et al (US PGPub 2006/0053261).

With respect to Claim 1, UPADHYAY discloses a data storage management system comprising: a plurality of storage service cells, wherein each respective storage service cell in the plurality of storage service cells comprises a respective storage manager for managing storage operations within the respective storage service cell (¶ [0124] – a ‘storage operation cell’ “may generally include a logical and/or physical grouping of a combination of hardware and software components associated with performing information management operations on electronic data, typically one storage manager 140”; ¶ [0125] – “multiple cells may be organized hierarchically”), and wherein each respective storage manager comprises one or more hardware processors (¶ [0065] – a host computing device may comprise a storage manager 140, any given computing device may comprise one or more processors); and 
a storage hub manager in communication with each respective storage manager at the plurality of storage service cells (Fig 1D, Storage Manager 140; ¶ [0196] – “a master storage manager 140 may track the status of subordinate cells … by communicating with storage managers 140 (or other components) in the respective storage operation cells”); 
wherein the storage hub manager comprises one or more hardware processors (¶ [0065] – a host computing device may comprise a storage manager 140, any given computing device may comprise one or more processors) and is configured to: 
receive storage operation preferences administered for customers of the data storage management system, wherein each storage operation preference is associated with at least a data source among a plurality of data sources (¶[0206] – “administrators can manually configure information management policies 148 and/or other settings e.g. via user interface 158”; Fig 1C, Storage Manager 140 comprises User Interface 158; ¶[0070] – “a variety of sources in an organization produce data”, “data generation sources include one or more client computing devices 102”;  ¶[0203] – “one type of information management policy 148 is a ‘storage policy’ … Storage policies can include … (1) what data will be associated with the storage policy, e.g. subclient”); 
receive configuration information about each storage service cell, which is received from each storage manager at the plurality of storage service cells (¶[0198] – “data received from a cell may be used … to determine the cost of storage and/or the availability of particular data); 
for a first data source among the plurality of data sources, select a first storage service cell from the plurality of storage service cells based on: configuration information about the first storage service cell, attributes of the first data source, and storage operation preferences administered for the first data source (¶[0204] – “a particular destination storage device(s) or other parameter of the storage policy may be determined based on characteristics associated with the data involved in a particular secondary copy operation, device availability (e.g. availability of a secondary storage device 108 or a media agent 144), network status and conditions (e.g. identified bottlenecks), user credentials, and the like”); 
assign, to the first storage service cell, data protection responsibilities for the first data source (¶[0206] – “the installation script may register the client computing device 102 with storage manager 140, which in turn applies the default configuration to the new client computing device 102”, “the default configuration can include a default storage policy, for example, and can specify any appropriate information sufficient to begin data protection operations), wherein the first storage service cell comprises a first storage manager and wherein the first storage manager manages storage operations within the first storage service cell according to one or more storage operation preferences received from the storage hub manager (¶ [0124] – a ‘storage operation cell’ “may generally include a logical and/or physical grouping of a combination of hardware and software components associated with performing information management operations on electronic data, typically one storage manager 140”, ¶ [0196] – “a master storage manager 140 may track the status of subordinate cells … by communicating with storage managers 140 (or other components) in the respective storage operation cells”); 
receive a query from a first customer that owns the first data source (¶[0118] – “storage manager 140 may track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources or data sets within its information management cell (or another cell) to be searched in response to certain queries.  Such queries may be entered by the user by interacting with user interface 158); and 
responsive to the query, aggregate information from one or more shards of the database maintained by the storage hub manager, including from the first shard, wherein the one or more shards comprise information associated with the first customer (¶[0118] – “storage manager 140 may track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources or data sets within its information management cell (or another cell) to be searched in response to certain queries.  Such queries may be entered by the user by interacting with user interface 158).  
	UPADHYAY may not explicitly disclose obtain, from the first storage manager, activity information about the first storage service cell; and populate the activity information obtained from the first storage manager into a first shard of a database maintained by the storage hub manager, wherein the first shard is associated with the first storage service cell, and wherein the database maintained by the storage hub manager comprises a corresponding shard for each storage service cell among the plurality of storage service cells.
	However, PRAHLAD discloses obtain, from the first storage manager, activity information about the first storage service cell; and populate the activity information obtained from the first storage manager into a first shard of a database maintained by the storage hub manager, wherein the first shard is associated with the first storage service cell, and wherein the database maintained by the storage hub manager comprises a corresponding shard for each storage service cell among the plurality of storage service cells (¶[0116] – master storage manager 135 may analyze traffic patterns or automatically route data via a particular route; ¶[0123] – storage manager component 195 {analogous to ‘first storage manager’} may contain logic directed to monitoring or otherwise interacting with information stored in primary volume 190; ¶[0131] – storage manager 215 may receive data from storage manager 195; Fig 4, Step 225).
UPADHYAY and PRAHLAD are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of UPADHYAY and PRAHLAD before him or her, to modify the storage manager of UPADHYAY to include traffic pattern analysis as taught by PRAHLAD.  A motivation for doing so would have been to facilitate storage and minimize traffic congestion (¶[0116]).  Therefore, it would have been obvious to combine UPADHYAY and PRAHLAD to obtain the invention as specified in the instant claims.

With respect to Claim 21, UPADHYAY discloses a computer-implemented method comprising: by a first computing device comprising one or more hardware processors, wherein the first computing device is in communication with a plurality of storage service cells, wherein each respective storage service cell among the plurality of storage service cells comprises a respective storage manager for managing storage operations within the respective storage service cell, and wherein each respective storage manager comprises one or more hardware processors (¶ [0124] – a ‘storage operation cell’ “may generally include a logical and/or physical grouping of a combination of hardware and software components associated with performing information management operations on electronic data, typically one storage manager 140”; ¶ [0125] – “multiple cells may be organized hierarchically”; ¶ [0065] – a host computing device may comprise a storage manager 140, any given computing device may comprise one or more processors):
 receiving storage operation preferences administered for customers of a data storage management system that comprises the first computing device, wherein each storage operation preference is associated with at least a data source among a plurality of data sources (¶[0206] – “administrators can manually configure information management policies 148 and/or other settings e.g. via user interface 158”; Fig 1C, Storage Manager 140 comprises User Interface 158; ¶[0070] – “a variety of sources in an organization produce data”, “data generation sources include one or more client computing devices 102”;  ¶[0203] – “one type of information management policy 148 is a ‘storage policy’ … Storage policies can include … (1) what data will be associated with the storage policy, e.g. subclient”); 
for a first data source among the plurality of data sources, selecting a first storage service cell from the plurality of storage service cells based on: a configuration of the first storage service cell, attributes of the first data source, and storage operation preferences administered for the first data source (¶[0204] – “a particular destination storage device(s) or other parameter of the storage policy may be determined based on characteristics associated with the data involved in a particular secondary copy operation, device availability (e.g. availability of a secondary storage device 108 or a media agent 144), network status and conditions (e.g. identified bottlenecks), user credentials, and the like”); 
assigning, to the first storage service cell, data protection responsibilities for the first data source (¶[0206] – “the installation script may register the client computing device 102 with storage manager 140, which in turn applies the default configuration to the new client computing device 102”, “the default configuration can include a default storage policy, for example, and can specify any appropriate information sufficient to begin data protection operations), wherein the first storage service cell comprises a first storage manager, and wherein the first storage manager is configured to manage storage operations within the first storage service cell according to one or more storage operation preferences received from the first computing device (¶ [0124] – a ‘storage operation cell’ “may generally include a logical and/or physical grouping of a combination of hardware and software components associated with performing information management operations on electronic data, typically one storage manager 140”, ¶ [0196] – “a master storage manager 140 may track the status of subordinate cells … by communicating with storage managers 140 (or other components) in the respective storage operation cells”); 
receiving a query from a first customer that owns the first data source (¶[0118] – “storage manager 140 may track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources or data sets within its information management cell (or another cell) to be searched in response to certain queries.  Such queries may be entered by the user by interacting with user interface 158); and 
responsive to the query, aggregating information from one or more shards of the database maintained by the first computing device, including from the first shard, wherein the one or more shards comprise information associated with the first customer, and further responsive to the query, excluding information associated with other customers of the data storage management system (¶[0118] – “storage manager 140 may track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources or data sets within its information management cell (or another cell) to be searched in response to certain queries.  Such queries may be entered by the user by interacting with user interface 158).  
UPADHYAY may not explicitly disclose obtaining, from the first storage manager, information about activities in the first storage service cell, wherein the information is targeted to a first management database maintained by the first storage manager, wherein a first activity is associated with a first customer, and wherein a second activity is associated with a second customer that is distinct from the first customer; and populating the information obtained from the first storage manager into a first shard of a database maintained by the first computing device, wherein the first shard is associated with the first storage service cell, and wherein the database maintained by the first computing device comprises a corresponding shard for each storage service cell among the plurality of storage service cells.
However, PRAHLAD discloses obtaining, from the first storage manager, information about activities in the first storage service cell, wherein the information is targeted to a first management database maintained by the first storage manager, wherein a first activity is associated with a first customer, and wherein a second activity is associated with a second customer that is distinct from the first customer; and populating the information obtained from the first storage manager into a first shard of a database maintained by the first computing device, wherein the first shard is associated with the first storage service cell, and wherein the database maintained by the first computing device comprises a corresponding shard for each storage service cell among the plurality of storage service cells (¶[0116] – master storage manager 135 may analyze traffic patterns or automatically route data via a particular route; ¶[0123] – storage manager component 195 {analogous to ‘first storage manager’} may contain logic directed to monitoring or otherwise interacting with information stored in primary volume 190; ¶[0131] – storage manager 215 may receive data from storage manager 195; Fig 4, Step 225).
UPADHYAY and PRAHLAD are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of UPADHYAY and PRAHLAD before him or her, to modify the storage manager of UPADHYAY to include traffic pattern analysis as taught by PRAHLAD.  A motivation for doing so would have been to facilitate storage and minimize traffic congestion (¶[0116]).  Therefore, it would have been obvious to combine UPADHYAY and PRAHLAD to obtain the invention as specified in the instant claims.

With respect to Claim 2, the combination of UPADHYAY and PRAHLAD disclose the system of claim 1.
UPADHYAY further discloses wherein the first data source of the first customer is backed up at the first storage service cell and wherein a second data source of the first customer is backed up at a second storage service cell among the plurality of storage service cells (Fig 1D, Client Computing Devices 102 comprising Primary Storage 104 may copy data to Secondary Storage Devices 108 via Secondary Storage Computing Devices 106; ¶ [0089] – “To create a secondary copy 116 involving the copying of data from primary storage subsystem 1117 to secondary storage subsystem 118, client computing device 102 may communicate the primary data 112 to be copied … to the designated secondary storage computing device 106); and wherein the database maintained by the storage hub manager comprises a second shard corresponding to the second storage service cell, which is distinct from the first shard (¶[0112] – “database 146 may include a management index 150”, “index 150 may store data associating a client computing device 102 with a particular media agent 114 and/or secondary storage device 108”).  

With respect to Claim 6, the combination of UPADHYAY and PRAHLAD disclose the system of claim 1.
UPADHYAY further discloses wherein to select the first storage service cell from among the plurality of storage service cells, the storage hub manager is further configured to: determine that, among the plurality of storage service cells, the first storage service cell comprises components for backing up the first data source according to attributes of the first data source (¶[0204] – “a particular destination storage device(s) or other parameter of the storage policy may be determined based on characteristics associated with the data involved in a particular secondary copy operation …”).

With respect to Claim 7, the combination of UPADHYAY and PRAHLAD disclose the system of claim 1.
UPADHYAY further discloses wherein attributes of the first data source indicate that the data source is hosted by a cloud computing environment (¶[0252] – “the storage devices may be cloud storage devices”), and further wherein select the first storage service cell among the plurality of storage service cells, the storage hub manager is further configured to: determine that, among the plurality of storage service cells. the first storage service cell is configured with access to the cloud computing environment that hosts the first data source (Fig 1C – Storage Manager 140 comprises Policies 148; ¶[0203] – “one type of information management policy 148 is a ‘storage policy’ … Storage policies can include … (1) what data will be associated with the storage policy, e.g. subclient”).  

With respect to Claim 8, the combination of UPADHYAY and PRAHLAD disclose the system of claim 1.
UPADHYAY further disclose wherein the storage hub manager is further configured to: receive a second query from the first customer that owns the first data source, wherein the second query seeks information about secondary copies generated from the first data source;  and responsive to the second query, obtain, from the first storage manager, information about secondary copies generated at the first storage service cell based on the first data source (¶[0118] – “storage manager 140 may track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources or data sets within its information management cell (or another cell) to be searched in response to certain queries.  Such queries may be entered by the user by interacting with user interface 158).  

With respect to Claim 9, the combination of UPADHYAY and PRAHLAD disclose the system of claim 1, 
UPADHYAY further disclose wherein the storage hub manager is further configured to: provide a user interface, which provides for each distinct customer of the data storage management system, features for administering storage operation preferences for the distinct customer's data sources and for accessing the distinct customer's secondary copies resulting from storage operations at one or more storage service cells among the plurality of storage service cells (¶[0206] – “administrators can manually configure information management policies 148 and/or other settings e.g. via user interface 158”; Fig 1C, Storage Manager 140 comprises User Interface 158; ¶[0070] – “a variety of sources in an organization produce data”, “data generation sources include one or more client computing devices 102”;  ¶[0203] – “one type of information management policy 148 is a ‘storage policy’ … Storage policies can include … (1) what data will be associated with the storage policy, e.g. subclient, (2) a destination to which data will be stored … (4) the type of secondary copy operation to be performed”); and block each distinct customer from viewing other customers' storage operation preferences and secondary copies at the one or more storage service cells (¶ [0208] – “another type of information management policy 148 is an “audit policy” (or “security policy”), which comprises preferences, rules and/or criteria that protect sensitive data in system 100”, “an audit policy may further specify rules for handling sensitive objects”).  

With respect to Claim 10, the combination of UPADHYAY and PRAHLAD disclose the system of claim 1.
UPADHYAY further discloses wherein the storage hub manager is further configured to: provide a user interface, which provides for each distinct customer of the data storage management system, features for global searching, across the data storage management system for secondary copies associated with the distinct customer (¶[0118] – “storage manager 140 may track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources or data sets within its information management cell (or another cell) to be searched in response to certain queries. Such queries may be entered by the user by interacting with user interface 158), wherein each secondary copy was generated by storage operations at one of the storage service cells among the plurality of storage service cells (Fig 1D, Client Computing Devices 102 comprising Primary Storage 104 may copy data to Secondary Storage Devices 108 via Secondary Storage Computing Devices 106), and wherein the user interface is supplied by the storage hub manager and is not supplied by the storage managers in the plurality of storage service cells (Fig 1C, Storage Manager 140 comprises User Interface 158); and block each distinct customer from viewing other customers' storage operation preferences and secondary copies at the plurality of storage service cells  (¶ [0208] – “another type of information management policy 148 is an “audit policy” (or “security policy”), which comprises preferences, rules and/or criteria that protect sensitive data in system 100”, “an audit policy may further specify rules for handling sensitive objects”).  

With respect to Claim 11, the combination of UPADHYAY and PRAHLAD disclose the system of claim 1.
UPADHYAY further discloses wherein administration of the storage operation preferences is enabled by a user interface supplied by the storage hub manager and not supplied by the storage managers in the plurality of storage service cells (¶[0206] – “administrators can manually configure information management policies 148 and/or other settings e.g. via user interface 158”; Fig 1C, Storage Manager 140 comprises User Interface 158).  

With respect to Claim 22, the combination of UPADHYAY and PRAHLAD disclose the computer-implemented method of claim 21.
UPADHYAY further discloses wherein the first data source of the first customer is backed up at the first storage service cell, and wherein a second data source of the first customer is backed up at a second storage service cell among the plurality of storage service cells (Fig 1D, Client Computing Devices 102 comprising Primary Storage 104 may copy data to Secondary Storage Devices 108 via Secondary Storage Computing Devices 106; ¶ [0089] – “To create a secondary copy 116 involving the copying of data from primary storage subsystem 1117 to secondary storage subsystem 118, client computing device 102 may communicate the primary data 112 to be copied … to the designated secondary storage computing device 106); wherein the database maintained by the first computing device comprises a second shard corresponding to the second storage service cell, which is distinct from the first shard  (¶[0112] – “database 146 may include a management index 150”, “index 150 may store data associating a client computing device 102 with a particular media agent 114 and/or secondary storage device 108”); wherein the query seeks information about secondary copies generated from the first data source and from the second data source; and further comprising: responsive to the query, aggregating information from the first shard and from the second shard (¶[0118] – “storage manager 140 may track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources or data sets within its information management cell (or another cell) to be searched in response to certain queries.  Such queries may be entered by the user by interacting with user interface 158).  

With respect to Claim 23, the combination of UPADHYAY and PRAHLAD disclose the computer-implemented method of claim 21.
UPADHYAY further discloses receiving a second query from the first customer that owns the first data source, wherein the second query seeks information about secondary copies generated from the first data source; and responsive to the second query, obtaining, from the first storage manager, information about secondary copies generated at the first storage service cell from the first data source (¶[0118] – “storage manager 140 may track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources or data sets within its information management cell (or another cell) to be searched in response to certain queries.  Such queries may be entered by the user by interacting with user interface 158).  

With respect to Claim 24, the combination of UPADHYAY and PRAHLAD disclose the computer-implemented method of claim 21.
UPADHYAY further discloses wherein attributes of the first data source indicate that the data source is hosted by a cloud computing environment (¶[0252] – “the storage devices may be cloud storage devices”), and further wherein selecting the first storage service cell among the plurality of storage service cells comprises determining that, among the plurality of storage service cells, the first storage service cell is configured with access to the cloud computing environment that hosts the first data source (Fig 1C – Storage Manager 140 comprises Policies 148; ¶[0203] – “one type of information management policy 148 is a ‘storage policy’ … Storage policies can include … (1) what data will be associated with the storage policy, e.g. subclient”).  

With respect to Claim 26, the combination of UPADHYAY and PRAHLAD disclose the computer-implemented method of claim 21.
UPADHYAY further discloses wherein the information about activities in the first storage service cell obtained from the first storage manager comprises one or more of: storage job status, information about secondary copies generated at the first storage service cell, client changes, events, and alerts (¶[0209] – “media agents 144 {analogous to ‘the first storage manager’} may enforce {a provisioning policy} when transferring data to secondary storage device 108.  If a client computing device 102 exceeds a quota … an alert may trigger”).   

Claim(s) 3-5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over UPADHYAY in further view of PRAHLAD and EROFEEV (US PGPub 2014/0181029).

With respect to Claim 3, the combination of UPADHYAY and PRAHLAD disclose the system of claim 1, 
PRAHLAD further discloses wherein the activity information is targeted to a first management database maintained by the first storage manager; and wherein the activity information comprises one or more of: information on new clients, information on changed clients, information on deleted clients, information on new requests for storage jobs submitted for execution at the first storage service cell, storage job status, and information about secondary copies generated at the first storage service cell (¶[0116] – master storage manager 135 may analyze traffic patterns or automatically route data via a particular route; ¶[0123] – storage manager component 195 {analogous to ‘first storage manager’} may contain logic directed to monitoring or otherwise interacting with information stored in primary volume 190; ¶[0131] – storage manager 215 may receive data from storage manager 195; Fig 4, Step 225).  
UPADHYAY and PRAHLAD may not explicitly disclose wherein the activity information is obtained from a message queue maintained by the first storage manager.
However, EROFEEV discloses wherein the activity information is obtained from a message queue maintained by the first storage manager (¶[0237] – queues may be configured to store log entries; log entries may be related to detected data modification operations).
UPADHYAY, PRAHLAD, and EROFEEV are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of UPADHYAY, PRAHLAD, and EROFEEV before him or her, to modify the storage manager of the combination of UPADHYAY and PRAHLAD to include messaging queues as taught by EROFEEV.  A motivation for doing so would have been to provide a mechanism to organize and store the log entries in an order until they are processed (¶[0237]).  Therefore, it would have been obvious to combine UPADHYAY, PRAHLAD, and EROFEEV to obtain the invention as specified in the instant claims.


With respect to Claim 4, the combination of UPADHYAY, PRAHLAD, and EROFEEV disclose the system of claim 3.
PRAHLAD further discloses wherein the activity information that is targeted to the first management database maintained by the first storage manager further includes one or more of: events at the first storage service cell, and alerts given at the first storage service cell (¶[0116] – master storage manager 135 may analyze traffic patterns or automatically route data via a particular route; ¶[0123] – storage manager component 195 {analogous to ‘first storage manager’} may contain logic directed to monitoring or otherwise interacting with information stored in primary volume 190; ¶[0131] – storage manager 215 may receive data from storage manager 195; Fig 4, Step 225).  

With respect to Claim 5, the combination of UPADHYAY, PRAHLAD, and EROFEEV disclose the system of claim 3.
PRAHLAD further discloses wherein the storage hub manager is further configured to: obtain the activity information that is targeted to the first management database maintained by the first storage manager (¶[0123] – storage manager component 195 {analogous to ‘first storage manager’} may contain logic directed to monitoring or otherwise interacting with information stored in primary volume 190; ¶[0131] – storage manager 215 may receive data from storage manager 195; Fig 4, Step 225).
EROFEEV further discloses trapping one or more updates in the message queue maintained by the first storage manager (¶[0237] – queues may be configured to store log entries; log entries may be related to detected data modification operations).  

With respect to Claim 13, the combination of UPADHYAY and PRAHLAD disclose the system of claim 1.
UPADHYAY further discloses wherein the storage hub manager is further configured to: respond to queries from a given customer by aggregating, from shards of the database maintained by the storage hub manager, information associated with the given customer (¶[0118] – “storage manager 140 may track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources or data sets within its information management cell (or another cell) to be searched in response to certain queries), wherein query responses exclude information associated with other customers of the data storage management system  (¶ [0208] – “another type of information management policy 148 is an “audit policy” (or “security policy”), which comprises preferences, rules and/or criteria that protect sensitive data in system 100”, “an audit policy may further specify rules for handling sensitive objects”).  
PRAHLAD further discloses wherein the storage hub manager is further configured to: add, to a given shard dedicated to a respective storage service cells activity information about the respective storage service cell obtained from a message queue at a storage manager of the respective storage service cell (¶[0123] – storage manager component 195 {analogous to ‘first storage manager’} may contain logic directed to monitoring or otherwise interacting with information stored in primary volume 190; ¶[0131] – storage manager 215 may receive data from storage manager 195; Fig 4, Step 225).
UPADHYAY and PRAHLAD may not explicitly disclose wherein the activity information is obtained from a message queue maintained by the first storage manager.
However, EROFEEV discloses wherein the activity information is obtained from a message queue maintained by the first storage manager (¶[0237] – queues may be configured to store log entries; log entries may be related to detected data modification operations).
UPADHYAY, PRAHLAD, and EROFEEV are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of UPADHYAY, PRAHLAD, and EROFEEV before him or her, to modify the storage manager of the combination of UPADHYAY and PRAHLAD to include messaging queues as taught by EROFEEV.  A motivation for doing so would have been to provide a mechanism to organize and store the log entries in an order until they are processed (¶[0237]).  Therefore, it would have been obvious to combine UPADHYAY, PRAHLAD, and EROFEEV to obtain the invention as specified in the instant claims.

With respect to Claim 14, the combination of UPADHYAY, PRAHLAD, and EROFEEV disclose the system of claim 13.
UPADHYAY further discloses wherein the activity information about the respective storage service cell in the message queue comprises one or more of: job status, information about secondary copies generated at the respective storage service cell, client changes, events, and alerts  (¶[0209] – “media agents 144 {analogous to ‘the first storage manager’} may enforce {a provisioning policy} when transferring data to secondary storage device 108.  If a client computing device 102 exceeds a quota … an alert may trigger).  

Claim(s) 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over UPADHYAY in further view of PRAHLAD and GOKHALE et al (US PGPub 2014/0181085).

With respect to Claim 12, the combination of UPADHYAY and PRAHLAD disclose the system of claim 1.
UPADHAYAY and PRAHLAD may not explicitly disclose wherein the database maintained by the storage hub manager is organized as a document-oriented database.  
However, GOKHALE discloses wherein the database maintained by the storage hub manager is organized as a document-oriented database (¶[0070] – databases are functionally grouped into types of models and determines the manner in which data is stored in a database system and may include document-oriented databases).  
UPADHYAY, PRAHLAD, and GOKHALE are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of UPADHYAY, PRAHLAD, and GOKHALE before him or her, to modify the storage manager comprising a database of the combination of UPADHYAY and PRAHLAD to include a document-oriented database as taught by GOKHALE.  A motivation for doing so would have been to select a database model according to its strength (¶ [0070]) with document-oriented databases known benefits include flexibility as data may not need to be stored in a rigid data structure.  Therefore, it would have been obvious to combine UPADHYAY, PRAHLAD, and GOKHALE to obtain the invention as specified in the instant claims.

With respect to Claim 25, the combination of UPADHYAY and PRAHLAD disclose the computer-implemented method of claim 21.
UPADHAYAY and PRAHLAD may not explicitly disclose wherein the database maintained by the first computing device is organized as a document-oriented database.  
However, GOKHALE discloses wherein the database maintained by the first computing device is organized as a document-oriented database (¶[0070] – databases are functionally grouped into types of models and determines the manner in which data is stored in a database system and may include document-oriented databases).  
UPADHYAY, PRAHLAD, and GOKHALE are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of UPADHYAY, PRAHLAD, and GOKHALE before him or her, to modify the storage manager comprising a database of the combination of UPADHYAY and PRAHLAD to include a document-oriented database as taught by GOKHALE.  A motivation for doing so would have been to select a database model according to its strength (¶ [0070]) with document-oriented databases known benefits include flexibility as data may not need to be stored in a rigid data structure.  Therefore, it would have been obvious to combine UPADHYAY, PRAHLAD, and GOKHALE to obtain the invention as specified in the instant claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137